Citation Nr: 1423665	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-24 067	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs National Cemetery Administration


THE ISSUE

Whether the decedent is eligible for burial in a VA National Cemetery.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The decedent had several periods of service in the U.S. Army National Guard, including from September 2002 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative determination of the Department of Veterans Affairs (VA) National Cemetery Administration.  The decedent's surviving spouse was the initial claimant; however, he authorized the decedent's mother, who is the currently listed appellant, to act on his behalf in the appeal.   


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the National Cemetery Administration that the claim was granted in full.  


CONCLUSION OF LAW

The criteria for dismissal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  

Prior to the promulgation of a decision in this appeal, the National Cemetery Administration notified the Board that the claim had been granted in full, and the deceased had been scheduled to be interred at a VA National Cemetery.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed.

The Board notes that, in her August 2013 substantive appeal (VA Form 9), the appellant argued that a Department of Defense form (DD Form 4) listed an incorrect date of enlistment or reenlistment for the deceased.  This appears to be based on a typographical error in the Statement of the Case, which indicates the date of enlistment or reenlistment was January 28, 2010.  The DD Form 4 at issue is of record, and it reflects the correct date of November 28, 2010, as argued by the appellant.   If the appellant believes there are any other inaccuracies in the service records of the deceased, VA and the Board have no jurisdiction over such question.

  
ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


